        Case 4:20-cv-00496-LPR-BD Document 12 Filed 06/04/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

CORJALON EVANS                                                                          PLAINTIFF


v.                                 Case No. 4:20-CV-496-LPR-BD


DOMINIC BRUNER, et al.                                                               DEFENDANTS


                                              ORDER

       The Court has received a Partial Recommended Disposition from United States Magistrate

Judge Beth Deere.      (Doc. 5).    Plaintiff Corjalon Evans objects to the Partial Recommended

Disposition.   (Doc. 11).    After a de novo review of the entire record, and a careful review of

both the Partial Recommended Disposition and Mr. Evans’ objections, the Court adopts Judge

Deere’s proposed findings and recommendations in their entirety.

       Mr. Evans’ first objection appears to be that he wants to amend his complaint to provide

more facts to support his official capacity claims against Defendants Dominic Bruner and Edward

Adams.    Because the dismissals of the official capacity claims are without prejudice, nothing

stops Mr. Evans from doing so.      Accordingly, this objection is overruled.

       As for Mr. Evans’ second objection, the Court simply does not understand it.            To the

extent that it is even an actual objection, the Court overrules it, while again noting that a dismissal

without prejudice leaves room for an amended complaint.

       Mr. Evans’ third objection is more of a misunderstanding than an objection.          The Court

is not dismissing all claims against Mr. Bruner and Mr. Adams. Rather, it is only dismissing the

official capacity claims against those two defendants, not the individual capacity claims.        The

Partial Recommended Disposition does recommend dismissing all claims without prejudice
       Case 4:20-cv-00496-LPR-BD Document 12 Filed 06/04/20 Page 2 of 2



against Defendant Laffety Woods, Jr.

       In light of the foregoing, Mr. Evans’ claims against Defendants Bruner and Adams in their

official capacities are DISMISSED without prejudice.     Mr. Evans’ claims against Defendant

Woods are DISMISSED without prejudice. Mr. Evans’ claims against Defendants Bruner and

Adams in their personal capacities proceed.

       IT IS SO ORDERED this 4th day of June 2020.



                                                   ________________________________
                                                   LEE P. RUDOFSKY
                                                   UNITED STATES DISTRICT JUDGE
